Per Curiam.

The purchase of an estate in a town will not gain a settlement for any longer time than the purchaser inhabits such estate, unless the consideration for the purchase amounts to 75 dollars, bona fide paid. (Sess. 24. c. 184. s. 4.) The overseers of the poor of the town of New Berlin offered to prove that though the paupér had purchased a lot in that town, for the consideration of 250 dollars, and had mortgaged the lot back to secure the payment of 200 dollars, yet that, in fact, he had not paid any part of the consideration, and the evidence was rejected. The overseers of Aero Berlin were clearly entitled to show this fact, and were not estopped from showing it by the deed or mortgage, to which they were not parties. Such a conclusion would be unjust, by enabling a person at any time to procure a settlement, by a purchase without payment, and so to defeat the provision in the act. It is a general rule that parlies and privies are estopped from contradicting a written agreement by parol proof, but the rule does not extend to strangers, who have an interest in investigating and knowing the real truth of the case.
The judgment of the court below must be reversed, and the order of the two justices quashed.
Judgment of reversal»